United States District Court
NORTHERN DISTRICT OF TEXAS

])ALLAS DIVISION
UNITED STATES OF AMERICA §
§
v. § CASE NO. 3:i8-CR-0()525-S
§
EVER MARTINEZ-ROMERO (0 l) §

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing ali reievant matters of record, including the Notice Regarding Entry of a Plea of Guilty, the Consent

of the defendant, and the Report and Recomcnendation Concerning Piea of Guilty of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(l), the
undersigned District Jtrdge is of the opinion that the Report and Recominendation of the Magistrate .ludge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Coult accepts the plea of guilty, and
EVER MARTINEZ-ROMERO is hereby adjudged guilty of 8 U.S.C. § 1326(3) and (b)(l); Illegai Reentry After
Removal from the United States. Sentence will be imposed in accordance with the Court‘s scheduling order.

|Xl

l:i

SIGNED this 3rd day of January, 2019.

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by ciear and convincing evidence that the defendant is not
likely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3142(h)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is likely to fiee or pose a danger to any other
person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3 i43(a)(2). The defendant shall self-surrender to the United States
Marshal no later than .

 

Tiie defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Conrt finds

There is a substantial iikeiihood that a motion for acquittal or new trial wiii be granted, or

The Government has recommended that no sentence of imprisonment be imposed, and

This matter shali be Set for hearing before the United States Magistrate Judge who set the conditions of release for

determination, by ciear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if released under § 3142(b) or (c).

l:|[i|:i

rfhc defendant is not ordered detained pursuant to ES U.S.C. § 3143(a)(2) because the defendant has filed a motion aiieging
that there are exceptional circumstances under § 3145(c) why he/she should not be detained under § 3143(&)(2). 'i`his matter
shall be set for hearing before the United States Magistrate Judge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptional circumstances under § 3145(c) why the defendant should not be detained
under § 3 l43(a)(2), and whether it has been shown by ciear and convincing evidence that the defendant is likely to flee or pose
a danger to any other person or the community if released under § 3142(b) or c).

»- M,:§M/w

K/¥l{EN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

